           Case 1:19-cr-00862-VEC Document 244 Filed 11/13/20 Page       USDC1 SDNY
                                                                               of 3
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
                                                                         DOC #:
UNITED STATES DISTRICT COURT                                             DATE FILED: 11/13/2020
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              :
                 -against-                                    : 19-CR-862 (VEC)
                                                              :
 HECTOR BONAPARTE,                                            :     ORDER
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on November 12, 2020, Defendant Hector Bonaparte moved for pretrial

release pursuant to 18 U.S.C. § 3142(i), Dkt. 242; and

       WHEREAS the Government opposes Defendant’s application, Dkt. 242;

       IT IS HEREBY ORDERED that the Government must respond in opposition to the

motion by no later than Tuesday, November 24, 2020. Defendant must reply in support of the

motion by no later than Wednesday, December 2, 2020.

       IT IS FURTHER ORDERED that a hearing on this matter is scheduled for Tuesday,

December 8, 2020 at 10:00 A.M. The hearing will be held in Courtroom 443 of the Thurgood

Marshall United States Courthouse, located at 40 Foley Square, New York, New York 10007.

       IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the enclosed instructions. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client do not meet the requirements.
        Case 1:19-cr-00862-VEC Document 244 Filed 11/13/20 Page 2 of 3




       IT IS FURTHER ORDERED that interested members of the public may attend by dialing

1-888-363-4749, using the access code 3121171 and the security code 0862. All of those

accessing the hearing are reminded that recording or rebroadcasting of the proceeding is

prohibited by law.



SO ORDERED.
                                                      _________________________________
Date: November 13, 2020                                     VALERIE CAPRONI
      New York, NY                                          United States District Judge




                                             2 of 3
         Case 1:19-cr-00862-VEC Document 244 Filed 11/13/20 Page 3 of 3




Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet the
requirements for entry, you will be sent a QR code to be used at the SDNY entry device at the
courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                               3 of 3
